Exhibit 99.7 JACKSONVILLE BANCORP LOGO SEND OVERNIGHT PACKAGES TO: Jacksonville Bancorp, Inc. Stock Order Processing Center 10 South Wacker, Suite 3400 Chicago, IL 60606 (877) 860-2070 (1) Number of Shares Price Per Share (2) Total Amount Due ORDER DEADLINE: The Subscription Offering ends at 12:00 p.m., Central Time, on , 2010. Your original Stock Order and Certification Form, properly executed and with the correct payment, must be received (not postmarked) at the address on the top of this form by the deadline or it will be considered void. Orders will be accepted at the address on the top of this form, the PO Box address on the business reply envelope provided, or by delivering your order in person at any one of Jacksonville Savings Bank’s branch offices. Faxes or copies of this form will not be accepted. Jacksonville Bancorp, Inc. reserves the right to accept or reject improper order forms. x $10.00 $.00 Minimum Number of Shares: 25 ($250). Maximum Number of Shares: 25,000 ($250,000), and no person together with his or her associates or group of persons acting in concert may purchase more than 50,000 shares ($500,000). Current shareholders, either alone or together with associates or persons acting in concert, may not purchase shares in an amount that when combined with shares received in exchange for currently outstanding shares of common stock of Jacksonville Bancorp, Inc. is greater than 5% of the shares to be issued and outstanding at the completion of the conversion. (3a) Method of Payment- Check or Money Order (4) Purchaser Information (check one) Enclosed is a personal check, bank check or money order made payable to Jacksonville Bancorp, Inc. $ .00 a. o Eligible Account Holder - Check here if you were a depositor with at least $50 on deposit with Jacksonville Savings Bank as of December 31, 2008. Enter information in Section 9 for all deposit accounts that you had at Jacksonville Savings Bank on December 31, 2008. (3b) Method of Payment- Deposit Account Withdrawal Jacksonville Savings Bank Deposit Account Number(s) Withdrawal Amount(s) b. o Supplemental Eligible Account Holder - Check here if you were a depositor with at least $50 on deposit with Jacksonville Savings Bank as of March 31, 2010 but were not an Eligible Account Holder. Enter information in Section 9 for all deposit accounts that you had at Jacksonville Savings Bank as of March 31, 2010. MARK THE Savings o ACCOUNT TYPE CD o $ .00 MARK THE Savings o ACCOUNT c. o Other Depositors - Check here if you were a depositor of Jacksonville Savings Bank as of , who were not able to subscribe for shares under the Eligible or Supplemental Eligible Account Holder categories. TYPE CD o $ .00 MARK THE Savings o ACCOUNT TYPE CD o $ .00 d. o Local Community – Natural persons residing in the Illinois counties of Cass, Greene, Macoupin, Montgomery, Morgan, Pike, Sangamon and Scott will receive preference in a community offering. Total Withdrawal $ .00 e. o Jacksonville Bancorp, Inc. public stockholders as of f. o General Public (5) Check if you (or a household family member) are a: o Director or Officer of Jacksonville Savings Bank or Jacksonville Bancorp, Inc. o Employee of Jacksonville Savings Bank or Jacksonville Bancorp, Inc. (6) Maximum Purchaser Identification: o Check here if you, individually or together with others (see section 7), are subscribing for the maximum purchase allowed and are interested in purchasing more shares if the two maximum purchase limitations are increased. See Section 1 of the Stock Order Form Instructions provided. (7) Associates/Acting in Concert: o Check here if you, or any associates or persons acting in concert with you, have submitted other orders for shares. If you check this box, list below all other orders submitted by you or your associates or by persons acting in concert with you. See reverse side of this form for further details. Name(s) listed in Section 8 on other Order Forms Number of Shares Ordered Name(s) listed in Section 8 on other Order Forms Number of Shares Ordered (8) Stock Registration - Please Print Legibly and Fill Out Completely: (Note: The stock certificate and all correspondence related to this stock order will be mailed to the address provided below.) o Individual o Individual Retirement Account o Corporation o Joint Tenants o Uniform Transfer to Minors Act o Partnership o Tenants in Common o Uniform Gift to Minors Act o Trust - Under Agreement Dated Name SS# or Tax ID Name SS# or Tax ID Address Daytime Telephone # City State Zip Code County Evening Telephone # (9) Qualifying Accounts: You should list any accounts that you may have or had with Jacksonville Savings Bank in the box below. SEE THE STOCK ORDER FORM INSTRUCTION GUIDE FOR FURTHER DETAILS. All subscription orders are subject to the provisions of the stock offering. Attach a separate page if additional space is needed. NAMES ON ACCOUNTS ACCOUNT NUMBER Please Note: Failure to list all of your accounts may result in the loss of part or all of your subscription rights. (10) Acknowledgement, Certification and Signature: I understand that to be effective, this form, properly completed, together with full payment or withdrawal authorization, must be received by Jacksonville Bancorp, Inc. no later than 12:00 p.m.,Central Time, on , 2010, otherwise this form and all of my subscription rights will be void. (continued on reverse side of form) *** ORDER NOT VALID UNLESS SIGNED *** ONE SIGNATURE REQUIRED, UNLESS SECTION (3b) OF THIS FORM INCLUDES ACCOUNTS REQUIRING MORE THAN ONE SIGNATURE TO AUTHORIZE WITHDRAWAL Signature Date Signature Date For Internal Use Only REC’D CHECK# $ CHECK# $ BATCH # ORDER # CATEGORY (7) Associates/Acting In Concert (continued from front side of Stock Order Form) Associate – The term “associate” of a person means: 1) Any corporation or organization, other than Jacksonville Bancorp, Inc., Jacksonville Savings Bank, or a majority-owned subsidiary of Jacksonville Savings Bank, of which the person is a senior officer, partner or 10% beneficial stockholder; 2) Any trust or other estate in which the person has a substantial beneficial interest or serves as a trustee or in a similar fiduciary capacity; provided, however, it does not include any employee stock benefit plan in which the person has a substantial beneficial interest or serves as trustee or in a similar fiduciary capacity; and 3) Any blood or marriage relative of the person, who either lives in the same home as the person or who is a director or officer of Jacksonville Bancorp, Inc. or Jacksonville Savings
